ACCEPTED
                                                                                   05-15-00186-CR
                                                                        FIFTH COURT OF APPEALS
                                                                                   DALLAS, TEXAS
                                                                              7/9/2015 10:20:31 AM
                                                                                        LISA MATZ
                                                                                            CLERK

                           NO. 05-15-00186-CR

                                                           FILED IN
                                                    5th COURT OF APPEALS
CHARLES DEWAYNE HOOKS              § IN THE COURT OF APPEALS
                                                        DALLAS, TEXAS
                                                    7/9/2015 10:20:31 AM
V.                                 § FOR THE FIFTH DISTRICT
                                                          LISA MATZ
                                                            Clerk
STATE OF TEXAS                     § OF TEXAS AT DALLAS


              MOTION FOR AN EXTENSION OF TIME
                 TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       COMES NOW, Charles Dewayne Hooks, Appellant in the above

named cause numbers, by and through his duly appointed attorney on

appeal, and requests that this Court extend the time for filing Appellant’s

brief from July 12, 2015 to August 11, 2015.

                                     I.

       On February 5, 2015, Appellant pled guilty and was convicted of

murder in the 283rd Judicial District Court in Dallas County, Texas. (CR:

59).   The jury found Appellant guilty and sentenced Appellant to life

imprisonment. (CR: 59). On February 5, 2015, Appellant filed a timely

notice of appeal. (CR1: 26).

                                    II.

            The due date for Appellant’s Brief is July 12, 2015.
                                     III.

      Appellant requests an extension of time of thirty (30) days in which to

file his Brief. No previous extension of time has been requested by

Appellant.

                                     IV.

      Appellant submits that a reasonable explanation exists for this

requested extension. Appellant relies on the following facts to reasonably

explain why the brief has not yet been prepared and the need for an

extension of time in which to file Appellant’s Brief:

      (1) The undersigned attorney filed a brief in cause numbers 06-14-

      00234-CR & 06-14-00235-CR styled Melvin Wayne Richardson v.

      State of Texas on April 20, 2015 pending in the 6th District Court of

      Appeals, Texarkana, Texas.

      (2) The undersigned attorney filed a brief in cause numbers 05-14-

      01075-CR styled Jorge Gutierrez v. State of Texas on April 24, 2015

      pending in the 5th District Court of Appeals, Dallas, Texas.

      (3) The undersigned attorney filed a brief in cause numbers 05-14-

      01251-CR and 05-14-01252-CR styled Lavandra Donteka Rushing v.

      State of Texas on May 22, 2015 pending in the 5th District Court of

      Appeals, Dallas, Texas.
(4) The undersigned attorney filed a brief in cause number 05-14-

01369-CR styled Ronnie Creige Wilson v. State of Texas on May 27,

2015 pending in the 5th District Court of Appeals, Dallas, Texas.

(5) The undersigned attorney filed a brief in cause number 05-14-

01122-CR styled Vicente Alejandro Perez v. State of Texas on June

24, 2015 pending in the 5th District Court of Appeals, Dallas, Texas.

(6) The undersigned attorney filed a brief in cause numbers 05-14-

01308-CR and 05-14-01309-CR styled Gerardo DeLaCruz v. State of

Texas on July 6 , 2015 pending in the 5th District Court of Appeals,

Dallas, Texas.

(7) The undersigned attorney is preparing a brief in cause number 05-

14-01445-CR styled Lakeisha Shanta Hill v. State of Texas pending in

the 5th District Court of Appeals, Dallas, Texas.

(8) The undersigned attorney is preparing a brief in cause number 05-

14-01609-CR styled Ricardo Velazquez v. State of Texas pending in

the 5th District Court of Appeals, Dallas, Texas.
                                 V.

      This Motion is not brought for purposes of delay but so that the

appellate record can be read and evaluated, and so that the legal and factual

issues presented by the appellate record can be properly briefed and

presented to this Court on Appellant’s behalf.

      WHEREFORE, Appellant requests this Court extend Appellant’s

deadline to file its brief to August 11, 2015.

                                                 Respectfully submitted,

                                                 /s/ Nanette Hendrickson

Lynn Pride Richardson                            Nanette Hendrickson
Chief Public Defender                            Assistant Public Defender
Dallas County, TX                                Texas State Bar No. 24081423
                                                 Frank Crowley Courts Building
                                                 133 N. Riverfront Blvd., LB-2
                                                 Dallas, Texas 75207-4399
                                                 (214) 653-3582 (phone)
                                                 (214) 653-3539 (fax)



                       CERTIFICATE OF SERVICE

      I hereby certify that a true copy of the foregoing motion was served
on the Dallas County Criminal District Attorney’s Office (Appellate
Division), 133 N. Riverfront Blvd., B-19, 10th Floor, Dallas, Texas, 75207,
by hand delivery and electronic service at DCDAAppeals@dallascounty.org
on July 9, 2015.

                                                 /s/ Nanette Hendrickson
                                                 Nanette Hendrickson